Citation Nr: 0501107	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-30 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for liver cancer.

2.  Entitlement to service connection respiratory disability

3.  Entitlement to service connection for skin disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had active service from January 1966 to June 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

This matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

In November 2004, the veteran submitted additional VA medical 
records to the Board.  These records document treatment in 
2004 and have not been considered by the RO.  VA is deemed to 
have constructive knowledge of such VA records.  Bell v. 
Derwinski, 2 Vet.App. 611 (1992).  The veteran has not waived 
preliminary RO review of these new records. 

The record shows that the veteran had service in Vietnam and 
it appears that he is contending that the disabilities in 
question are related to  herbicide exposure.  The Board notes 
that VA regulations provide for certain presumptions based on 
herbicide exposure for chloracne or other acneform disease 
consistent with chloracne and soft-tissue sarcoma.  38 C.F.R. 
§§ 3.307, 3.309(e).  After preliminary review of the claims 
file, the Board believes further development of the medical 
evidence is necessary with regard to the skin disability and 
liver cancer issues.   

The veteran is hereby informed of the need to submit all 
pertinent evidence he may have in his possession.  



Accordingly, this matter is remanded for the following 
actions:

1.  The RO should obtain copies of all 
treatment records of the veteran from the 
VA North Texas Health Care System from 
March 2004 to the present.  The RO should 
also take action to ensure that all 
records associated with the diagnosis of 
liver cancer at Baylor University Medical 
Center (reported by the veteran to have 
been in 1994).  

2.  The RO should arrange for the veteran 
to undergo a VA skin examination to 
ascertain whether or not the veteran 
suffers from chloracne or other acneform 
disease consistent with chloracne.  All 
necessary special studies should be 
performed and all pertinent clinical 
findings reported in detail.  The claims 
folder should be made available to the 
examining physician for review.  The 
examiner should clearly report all skin 
disorders found to be present and should 
clearly indicate whether or not there is 
evidence of chloracne or other acneform 
disease consistent with chloracne.

3.  The RO should arrange for an 
appropriate VA examiner to review the 
veteran's claims file to ascertain 
whether any liver cancer involved soft-
tissue sarcoma as defined in 38 C.F.R. 
§ 3.309(e).  

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If any of the claims remain 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



